--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FIFTH AMENDMENT TO
CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
31st day of August, 2011, between ATLANTIC AMERICAN CORPORATION, a Georgia
corporation (the “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-in-interest by merger to Wachovia Bank National Association (the
“Bank”).
 
Recitals:
 
The Borrower and the Bank have entered into that certain Credit Agreement dated
as of December 22, 2006, as amended by that certain First Amendment to Credit
Agreement and Pledge Agreement dated March 28, 2008, as further amended by that
certain Second Amendment to Credit Agreement dated October 28, 2008, as further
amended by that certain Third Amendment to Credit Amendment dated June 30, 2010,
as extended on the records of the Bank and as further amended by that certain
Fourth Amendment to Credit Agreement dated July 1, 2011 (as so amended and
extended the “Credit Agreement”).  The Borrower and the Bank desire to amend the
Credit Agreement to extend the termination date, as hereinafter provided.
 
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Bank,
intending to be legally bound hereby, agree as follows:
 
SECTION 1. Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
 
SECTION 2. Definitions.  Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings assigned to them in the Credit
Agreement.
 
SECTION 3. Amendment to Credit Agreement.  The Credit Agreement is amended as
set forth in this Section 3.  The following definition set forth in Article I of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
 “Termination Date” means the earlier to occur of (i) August 31, 2012, (ii) the
date the Commitment is terminated pursuant to Section 6.01 following the
occurrence of an Event of Default, or (iii) the date the Borrower terminates the
Commitment entirely pursuant to Section 2.06.
 
SECTION 4. No Other Amendment.  Except for the amendment set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  This Amendment is not intended to effect, nor shall it be construed as,
a novation.  The Credit Agreement and this Amendment shall be construed together
as a single instrument and any reference to the “Agreement” or any other defined
term for the Credit Agreement in the Credit Agreement, the Loan Documents or any
certificate, instrument or other document delivered pursuant thereto shall mean
the Credit Agreement as amended hereby and as it may be amended, supplemented or
otherwise modified hereafter.  Nothing herein contained shall waive, annul, vary
or affect any provision, condition, covenant or agreement contained in the
Credit Agreement, except as herein amended, or any of the other Loan Documents
nor affect nor impair any rights, powers or remedies under the Credit Agreement,
as hereby amended or any of the other Loan Documents.  The Bank does hereby
reserve all of its rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Obligations.  The
Borrower promises and agrees to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as hereby
amended, and the other Loan Documents.  The Credit Agreement, as amended, and
the other Loan Documents are hereby ratified and affirmed.  The Borrower hereby
expressly agrees that the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect.
 
SECTION 5. Representations and Warranties.  The Borrower hereby represents and
warrants in favor of the Bank as follows:
 
(a)      The representations and warranties of the Borrower contained in Article
IV of the Credit Agreement are true in all material respects on and as of the
date hereof (except to the extent they are made specifically with reference to
some other date, in which case they are true and correct as of such other date);
 
(b)      After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement, the Pledge Agreement or any other Loan Document has
occurred and is continuing on the date hereof;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      The Borrower has the corporate power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;
 
(d)      The Borrower has delivered all shares of stock or other equity
interests in the Pledged Subsidiaries and the Insurance Subsidiaries, as
required by the terms of the Pledge Agreement;
 
(e)      The Borrower has formed or acquired no Subsidiaries other than the
Pledged Subsidiaries and Insurance Subsidiaries set forth in the Pledge
Agreement (as amended by the First Amendment to Credit Agreement and Pledge
Agreement dated March 28, 2008);
 
(f)      This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower, and this Amendment, the
Credit Agreement as amended hereby, and Pledge Agreement constitute the legal,
valid and binding obligations of the Borrower enforceable against it in
accordance with their terms; and
 
(g)      Neither the execution and delivery of this Amendment, the Borrower’s
performance hereunder and under the Credit Agreement, as amended hereby, require
the consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower other than those which have already
been obtained or given, nor will the aforesaid actions be in contravention of or
in conflict with the Articles of Incorporation or Bylaws of the Borrower, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower is a party or by which its
assets or properties are or may become bound.
 
SECTION 6. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Bank hereunder are subject to the following conditions,
unless the Bank waives such conditions:
 
(a)      receipt by the Bank from the Borrower of a duly executed counterpart of
this Amendment;
 
(b)      a certified copy of the resolution of the Borrower’s Board of Directors
authorizing the extension of the Credit Agreement as set forth herein;
 
(c)      the fact that the representations and warranties of the Borrower
contained in  Section 5 of this Amendment shall be true on and as of the date
hereof.
 
SECTION 7. Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
 
SECTION 8. Governing Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of Georgia.
 
SECTION 9. Attorney’s Fees and Expenses.  The Borrower hereby agrees that all
attorney’s fees and expenses incurred by the Bank in connection with the
preparation, negotiation and execution of this Amendment shall be payable by the
Borrower.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal by their respective authorized officers as of the day and
year first above written.
 

 
ATLANTIC AMERICAN CORPORATION
 
Attest:
         
/s/ Barbara B. Snyder
     
Its:  Vice President
By:
 /s/ John G. Sample, Jr.       Name:  John G. Sample, Jr.  
[CORPORATE SEAL]
  Title: Senior Vice President, CFO, and Secretary  

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-in-interest by merger to
Wachovia Bank, National Association
             
By:
 /s/ Brian L. Martin       Name:  Brian L. Martin       Title:  Senior Vice
President  

 
 
Signature Page to
Fifth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------